       Case 3:12-cv-01751-HZ       Document 224       Filed 10/19/20    Page 1 of 3




                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                  PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL
ADVOCATES, an Oregon non-profit                                Civil No.: 3:12-cv-01751-HZ
corporation,

                     Plaintiff,                   ORDER AMENDING FINAL ORDER
                                                  AND JUDGMENT
       v.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, a United States
Government Agency,

                     Defendant,

       and

STATE OF OREGON; OREGON WATER
QUALITY STANDARDS GROUP; and THE
FRESHWATER TRUST,

                     Intervenors-Defendants.



      This matter comes before the Court on the parties’ Joint Motion to Amend Final Order

and Judgment (ECF 222). The motion is GRANTED.

      IT IS ORDERED that the deadlines established by ¶ 4 of the Final Order and Judgment


ORDER AMENDING FINAL ORDER AND JUDGMENT – Page 1
        Case 3:12-cv-01751-HZ         Document 224      Filed 10/19/20     Page 2 of 3




(ECF 207) by which the State of Oregon (“Oregon”) is to submit and the U.S. Environmental

Protection Agency (“EPA”) is to approve replacement temperature Total Maximum Daily Loads

(“TMDLs”) for the waters that are the subject of the Final Order and Judgment are hereby

extended by six months. The deadlines for such TMDLs are as follows:

                            TMDL                                 Deadline for EPA Approval
                                                                       or Disapproval
 Southern Willamette Subbasins                                        January 15, 2024
 Mid-Willamette Subbasins                                             January 15, 2024
 Lower Willamette Subbasins                                           January 15, 2024
 Willamette River Mainstem and Major Tributaries                     February 28, 2025
 North Umpqua Subbasin                                               February 28, 2025
 South Umpqua and Umpqua Subbasins                                   February 28, 2025
 Applegate, Illinois, Lower Rogue, and Middle Rogue                     April 17, 2026
 Subbasins
 John Day Basin                                                          April 17, 2026
 Upper Rogue Subbasin                                                    April 17, 2026
 Snake River-Hells Canyon                                                 June 4, 2027
 Lower Grande Ronde, Imnaha, and Wallowa Basins                           June 4, 2027
 Middle Columbia-Hood, Miles Creeks Basins                                June 4, 2027
 Umatilla Basin-Walla Walla Subbasin                                     May 29, 2028
 Willow Creek Subbasin                                                   May 29, 2028
 Malheur River Subbasins                                                 May 29, 2028


The foregoing new deadlines also replace the deadlines referenced in ¶ 5 of the Final Order and

Judgment and listed in the map attached as Attachment A to the Order.



       Dated:________________________
                   October 19, 2020




                                            Honorable Marco A. Hernández
                                            United States District Judge




ORDER AMENDING FINAL ORDER AND JUDGMENT – Page 2
       Case 3:12-cv-01751-HZ        Document 224     Filed 10/19/20   Page 3 of 3




Approved as to form by:

s/ Bryan Telegin                              s/ Kent E. Hanson
Bryan Telegin, OSB #105253                    Kent E. Hanson, CO Bar #7666
Allison LaPlante, OSB #023614                 Clifford E. Stevens, DC Bar #463906
Attorneys for Plaintiff Northwest             Attorneys for Defendant U.S. Environmental
Environmental Advocates                       Protection Agency



s/ Sadie Forzley                              s/ Michael R. Campbell
Sadie Forzley, OSB #151025                    Beth S. Ginsberg, OSB #070890
Attorneys for Intervenor-Defendant State of   Michael R. Campbell, OSB #870016
Oregon                                        Attorneys for Intervenor-Defendant Oregon
                                              Water Quality Standards Group


s/ Brooks M. Smith
Brooks M. Smith, VSB #40171 (pro hac vice)
Thane W. Tienson, OSB # 773741
Attorneys for Intervenor-Defendant The
Freshwater Trust




ORDER AMENDING FINAL ORDER AND JUDGMENT – Page 3
